IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ASSOCIATION OF PENNSYLVANIA                  : No. 8 MM 2016
STATE COLLEGE AND UNIVERSITY                 :
FACULTIES,                                   :
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
PENNSYLVANIA STATE SYSTEM OF                 :
HIGHER EDUCATION;                            :
COMMONWEALTH OF PENNSYLVANIA,                :
                                             :
                    Respondents              :


                                        ORDER



PER CURIAM

      AND NOW, this 29th day of March, 2016, as Petitioner has not established that

plenary jurisdiction is warranted, the Application for Extraordinary Relief is DENIED,

WITHOUT PREJUDICE to seek relief in the context of the pending direct appeals. See

Assoc. of Pennsylvania State College and University Faculties, 78 MAP 2015; Assoc. of

Pennsylvania State College and University Faculties, 10 MAP 2016.

      To the extent that Petitioner seeks relief in the nature of a stay of the January 13,

2016 order, it is noted that it did not present such a request initially to the

Commonwealth Court. See Pa.R.A.P. 1732(a).